 BROOKINGS PLYWOOD CORPORATION431BROOKINGS PLYWOOD CORPORATIONandUNITED BROTHERHOOD OF CAR,PENTERS &JOINERS OF AMERICA, AFL 1 AND INTERNATIONAL WOOD-WORKERS OF AMERICA, CIO, PETITIONERS.Cases Nos. 36-RC-723 and36-RC-727. July 31, 1952Supplemental Decision and OrderOn April 4, 1952, pursuant to a Decision and Direction of Electionsissued by the Board herein on March 21,1952 (98 NLRB 794), an elec-tion by secret ballot was conducted under the direction and supervisionof the Regional Director for the Nineteenth Region among the em-ployees in the unit found appropriate in Case No. 36-RC-723. Thelabor organization appearing on, the ballot in this election was theCarpenters.Upon the conclusion of the election, a tally of ballots wasfurnished the parties.The tally showed that a majority of the em-ployees who cast valid ballots in the election voted against the Car-penters, and that the challenged ballots were not sufficient to affectthe results of the election.On April 7, 1952, the Carpenters filed objections to conduct affect-ing the results of the election.The Regional Director thereuponcaused these objections to be investigated, and during the investigationascertained for the first time in this proceeding that the Carpentershad formed a local union, No. 2703, Lumber & Sawmill Workers, whichhad as its members employees of the Employer at the time of theissuance of the Board's Direction of Election and the holding of theelection pursuant thereto.The Regional Director's report furtherindicates that the Carpenters had withheld from the Board's agentsthe fact that its local union had been established in the fall of 1951 be-fore the hearing in this case, that the local union has never compliedwith Section 9 (f), (g), and (h) of the Act, and has taken no stepsto -effect such compliance. In his report on objections issued onJune 2, 1952, and duly served upon the parties, the Regional Directorpointed out that because the facts concerning the existence of theCarpenters' local union and its failure to comply with the Act had notbeen timely made known to the Board, the Direction of Election hereinwas inadvertently issued and the election pursuant thereto was inad-vertently conducted.Accordingly, he recommended that the Direc-tion of Election be vacated, that the election be held a nullity, andthat the petition herein be dismissed.No exceptions thereto havebeen filed by the Carpenters.The Employer has excepted on the soleground that this result would enable the Carpenters and its localunion, upon the latter's compliance with the Act, to obtain a repre-sentation election in a new proceeding within 12 months from the1Herein called the Carpenters.100 NLRB No. 69. .432DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of the election herein.The Employer contends that the Carpen-ters and its local union should be denied this opportunitybecause oftheir asserted impropriety in failing to disclose the above-relatedfacts to the Board before the electionin this casewas held.As no exceptions have been filed by either the Carpenters or theEmployer addressed to the merits of theRegionalDirector's find-ings or conclusions, we 2 shall adopt his recommendations.We findit unnecessary at this time to pass, on the. Employer's exception, as theBoard has been administratively advised that the Carpenters' localunion does not now intend to comply with Section 9 (f), (g), and (h)of the Act, and we regard the filing of a new petition by the Carpen-ters or its local union with a request for a new election within 12months from the date of the election herein as highly speculative.OrderIT Is .HEREBY ORDERED that the Board's Decision and Direction ofElection in Case No. 36-RC-723 be vacated, that the election hell- pur-suant thereto be declared a nullity, and that the petition for investi-gation and certification of representatives of employees of BrookingsPlywood Corporation, filed herein by United Brotherhood of Carpen-ters & Joiners of America, AFL, in Case No. 36-RC-723, be, and ithereby is, dismissed.2 Pursuant to the provisions of Section 8 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston, Murdock,and Styles].GREENBRIERDAIRYPRODUCTS COMPANY' andLOCALNo. 175, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA,AFL, PETrrIONER.Case No. 9-HC-1632.July 31,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lloyd R. Fraker, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1 The Employer's name appears as amendedat thehearing.100 NLRB No. 72.